
	

115 HR 6084 : Improving Social Security’s Service to Victims of Identity Theft Act
U.S. House of Representatives
2018-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 6084
		IN THE SENATE OF THE UNITED STATES
		July 25, 2018Received; read twice and referred to the Committee on FinanceAN ACT
		To amend title VII of the Social Security Act to provide for a single point of contact at the
			 Social Security Administration for individuals who are victims of identity
			 theft.
	
	
 1.Short titleThis Act may be cited as the Improving Social Security’s Service to Victims of Identity Theft Act. 2.Single point of contact for identity theft victims (a)In generalTitle VII of the Social Security Act (42 U.S.C. 901 et seq.) is amended by adding at the end the following:
				
					714.Single point of contact for identity theft victims
 (a)In generalThe Commissioner of Social Security shall establish and implement procedures to ensure that any individual whose social security account number has been misused (such as to fraudulently obtain benefits under title II, VIII, or XVI of this Act, in a manner that affects an individual’s records at the Social Security Administration, or in a manner that prompts the individual to request a new social security account number) has a single point of contact at the Social Security Administration throughout the resolution of the individual’s case. The single point of contact shall track the individual’s case to completion and coordinate with other units to resolve issues as quickly as possible.
						(b)Single point of contact
 (1)In generalFor purposes of subsection (a), the single point of contact shall consist of a team or subset of specially trained employees who—
 (A)have the ability to coordinate with other units to resolve the issues involved in the individual's case, and
 (B)shall be accountable for the case until its resolution. (2)Team or subsetThe employees included within the team or subset described in paragraph (1) may change as required to meet the needs of the Social Security Administration, provided that procedures have been established to—
 (A)ensure continuity of records and case history, and (B)notify the individual when appropriate..
 (b)Effective dateThe amendment made by subsection (a) shall take effect 180 days after the date of enactment of this Act.
			
	Passed the House of Representatives July 24, 2018.Karen L. Haas,Clerk
